DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 10/25/21 are acknowledged. Claims 4-5, 7, 11, 13, and 15 are cancelled. New claims 25 and 26 are added. Claims 1-3, 6, 8-10, 12, 14, and 16-26 are pending. Claims 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/15/21.
Claims 1-3, 6, 8-10, 12, 14, 16, 25 and 26 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 10/25/21 has been considered.  A signed copy is enclosed.

Objections Withdrawn
The objection to the abstract because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to the specification for the use of numerous trademarks is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 1 because of the following informalities: the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 3, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

The rejection of claim(s) 15 under 35 U.S.C. 102(a)(1) as being anticipated by Franco et al (Eur J Nutr (2016) 55:601–610; published online 3/24/15) is rendered moot by cancellation of the claim. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 1-3, 6, 8-10, 12, 14, 16, 25 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.  The rejection of claim 15 is rendered moot by cancellation of the claim.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”

The instant claims are directed to a method of controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight comprising administering first agent comprising a macrophage inhibitory cytokine-1 (MIC-1) and/or an active MIC-1 fragment, and a second agent comprising leptin and/or an active leptin fragment.  The specification states that “a MIC-1 agent such as a recombinant MIC-1 or synthetic MIC-1 (i.e. MIC-1 produced by protein synthesis techniques) comprising, preferably, a dimer of a polypeptide comprising a native MIC-1 amino acid sequence (e.g. the native amino acid sequence of a mature (processed) MIC-1 protein) or a variant MIC-1 amino acid sequence. Suitable variants of MIC-1 amino acid sequences may include a naturally occurring or non-natural variant amino acid sequence of a native amino acid sequence that may include one or more minor sequence variations which, preferably, do not substantially alter the function of the polypeptide (e.g. despite the variation(s), the polypeptide maintains the ability of binding to and activating the MIC-1 receptor, known as the GDNF family receptor .alpha.-like GFRAL).sup.30, 60, 70).” Therefore, any variation on the MIC-1 polypeptide is possible, and can be mutated to any other amino acid. There are millions of possible peptides encompassed in this genus. 
There is even further breadth in the genus of MIC-1 agents. The claims allow for any “active MIC-1 fragments” to be used in the method. The instant specification states that “Suitable active MIC-1 fragments preferably comprise a fragment of MIC-1 that retains the characteristic and highly conserved seven-cysteine domain of members of the TGF-.beta. superfamily (which spans about 80 amino acids and encompasses most of the mature form of the respective proteins) but which lacks one or more of the N-terminal sequence amino acids of the mature MIC-1 protein (e.g. amino acid (aa) 1-13); that is, an N-terminal truncation…An active MIC-1 fragment may comprise an active variant MIC-1 amino acid sequence as described above, but preferably, comprises an active fragment of a MIC-1 comprising a native MIC-1 amino acid sequence.” There is no specific requirement for any particular truncation variant, or any minimum length for the fragment, as long as it is “active.” Therefore, the claims encompass any possible variant or N-terminal truncation, comprising thousands of possible proteins. 
Similarly, leptin protein can include variants. The specification states that “The method may involve administering a pharmaceutical composition or combination pharmaceutical composition comprising a second agent that comprises a leptin agent such as recombinant leptin or synthetic leptin (i.e. leptin produced by protein synthesis techniques) comprising a native leptin amino acid sequence (egg the native amino acid sequence of the 146 aa mature human leptin protein) or a variant leptin amino acid sequence. Suitable variant leptin amino acid sequences may include a naturally occurring or non-natural variant amino acid sequence of a native amino acid sequence that may include one or more minor sequence variations which, preferably, do not substantially alter the function of the polypeptide (egg despite the variation(s), the polypeptide maintains the ability of binding to and activating a leptin receptor (LEP-R, but also known as OB-R)).” This also encompasses any number of additions, deletions or mutations that could alter the sequence, with the total possible proteins numbering the millions. In particular, the claims encompass all active leptin “fragments” for which the specification does not provide a definition. Active leptin fragments may be conjugated with a conjugate partner selected from the group comprising fusion partners to improve protein recovery or expression. 
The claims require specific functions for these compounds, including function as a MIC-1 or leptin protein, “active” protein fragments, as well as achieving the outcomes named for the methods including controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight. It is noted that the claims specifically require treatment or prevention of “one or more complications of type 2 diabetes, obesity, or overweight” which could encompass thousands of possible disorders ranging from cardiovascular disease to impaired wound healing.  
The specification discloses MIC-1 agent species that include resveratrol, genistein, diallyl disulfide, retinoid 6-[3-adamantyl)-4-hydroxyphenyl]-2-naphthalene carboxylic acid, 2-(4-amino-3-methylphenyl)-5-fluorobenzothiazole, and peroxisome proliferator-activated receptor-.gamma. ligands.sup.63), as well as recombinant MIC-1 and leptin proteins. The examples all rely on administration of MIC-1 and leptin, and do not demonstrate any other species of agents.  However, the claims are not so limited, and the specification fails to disclose the structure for each type of agent that correlates to the required function. Further, the specification fails to provide a representative number of 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of the specifically enumerated species of resveratrol, genistein, diallyl disulfide, retinoid 6-[3-adamantyl)-4-hydroxyphenyl]-2-naphthalene carboxylic acid, 2-(4-amino-3-methylphenyl)-5-fluorobenzothiazole, and peroxisome proliferator-activated receptor-.gamma. ligands.sup.63), as well as recombinant MIC-1 and recombinant leptin, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed protein and peptide agents, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from 
	It is noted that additional molecules may also be encompassed, and would also lack written description due to the specification failing to adequately describe the structure that correlates with the required functions, or identify a representative number of species of agents in any given category that possess the required functional characteristics. 	
	MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by 
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. MIC-1 and active MIC-1 fragments are well known and understood in the art. Paragraph [0053] provides ample disclosure, explaining that suitable active fragments comprise a MIC-1 fragment that retains characteristic and highly conserved 7 –cysteine domain of members of the TGF-beta superfamily, but lacks one or more of the N-terminal sequence amino acids. Active fragments of MIC-1 are disclosed in other references named by the Applicant. 
2. Active leptin fragments are well-known and understood in the art. The specification provides ample disclosure of suitable fragments, including reference to other fragments described elsewhere. Applicant suggests that one of skill in the art could test for activity by assaying for interaction with the leptin receptor. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reading limitations into the specification and claims that are not actually described. The paragraph describing the MIC-1 active fragments states that “Suitable active MIC-1 fragments preferably comprise a fragment of MIC-1 that retains the characteristic and highly conserved seven-cysteine domain of members of the TGF-.beta. superfamily” (emphasis added by the Examiner). The term “preferably” indicates that active fragments that do not meet the requirement for the conserved seven-cysteine domain are also encompassed, even if they are less preferable embodiments. While a variety of fragments may have been described in the art and in the instant specification, they are described by structure and not the required functions of the instant claims. Further, the genus of 
2. While a variety of fragments may have been described in the art and in the instant specification, the genus of leptin proteins and active fragments encompasses a vast number of insertions, deletions, and mutations, each of which is required to have activity for controlling body weight, appetite, diabetes, and obesity. Identifying such agents would require testing, because one of skill in the art could not immediately envisage which embodiments would be encompassed in the genus. The fact that testing is necessary to identify the relevant embodiments means that the invention is not adequately described in a manner that would demonstrate to one of skill in the art that Applicant had possession of a method and composition comprising the entire genus of leptin variants and active leptin fragments.

Enablement
The rejection of claims 1-3, 6, 8-10, 12, 25 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for controlling body weight, or treating weight loss or overweight with recombinant MIC-1 in combination with recombinant leptin protein, does not reasonably provide enablement for prevention of any disease or disorder, or treatment for diabetes or complications of diabetes is maintained.  The rejection of claim 15 is rendered moot by cancellation of the claim. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims;
The instant claims are directed to a method of controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight comprising administering first agent comprising a macrophage inhibitory cytokine-1 (MIC-1) and/or an active MIC-1 fragment, and a second agent comprising leptin and/or an active leptin fragment.  The specification states that “a MIC-1 agent such as a recombinant MIC-1 or synthetic MIC-1 (i.e. MIC-1 produced by protein synthesis techniques) comprising, preferably, a dimer of a polypeptide comprising a native MIC-1 amino acid sequence (e.g. the native amino acid sequence of a mature (processed) MIC-1 protein) or a variant MIC-1 amino acid sequence. Suitable variants of MIC-1 amino acid sequences may include a naturally occurring or non-natural variant amino acid sequence of a native amino acid sequence that may include one or more minor sequence variations which, preferably, do not substantially alter the function of the polypeptide (e.g. despite the variation(s), the polypeptide maintains the ability of binding to and activating the MIC-1 receptor, known as the GDNF family receptor .alpha.-like GFRAL).sup.30, 60, 70).” Therefore, any variation on the MIC-1 polypeptide is 
There is even further breadth in the genus of MIC-1 agents. The claims allow for any “active MIC-1 fragments” to be used in the method. The instant specification states that “Suitable active MIC-1 fragments preferably comprise a fragment of MIC-1 that retains the characteristic and highly conserved seven-cysteine domain of members of the TGF-.beta. superfamily (which spans about 80 amino acids and encompasses most of the mature form of the respective proteins) but which lacks one or more of the N-terminal sequence amino acids of the mature MIC-1 protein (e.g. amino acid (aa) 1-13); that is, an N-terminal truncation…An active MIC-1 fragment may comprise an active variant MIC-1 amino acid sequence as described above, but preferably, comprises an active fragment of a MIC-1 comprising a native MIC-1 amino acid sequence.” Therefore, the claims encompass any possible variant or N-terminal truncation, comprising thousands of possible proteins, which is “active.” Active MIC-1 fragments may be conjugated with a conjugate partner selected from the group comprising fusion partners to improve protein recovery or expression, and Fc polypeptides and other polypeptides capable of dimerising.” Therefore, the genera of encompassed MIC-1 agents are vast indeed. 
Similarly, leptin protein can include variants. The specification states that “The method may involve administering a pharmaceutical composition or combination pharmaceutical composition comprising a second agent that comprises a leptin agent such as recombinant leptin or synthetic leptin (i.e. leptin produced by protein synthesis techniques) comprising a native leptin amino acid sequence (egg the native amino acid sequence of the 146 aa mature human leptin protein) or a variant leptin amino acid sequence. Suitable variant leptin amino acid sequences may include a naturally occurring or non-natural variant amino acid sequence of a native amino acid sequence that may include one or more minor sequence variations which, preferably, do not substantially alter the function of the polypeptide (egg despite the variation(s), the polypeptide maintains the ability of binding to and activating a leptin receptor (LEP-R, but also known as OB-R)).” This also encompasses any number of additions, deletions or mutations that could alter the sequence, with the total possible proteins numbering the millions. In particular, the claims encompass all active leptin “fragments” for which the specification does not provide a definition. Active leptin fragments may be conjugated with a conjugate partner selected from the group comprising fusion partners to improve protein recovery or expression. 
The claims require specific functions for these compounds, including achieving the outcomes named for the methods including controlling body weight and/or appetite, treating or preventing type 2 diabetes and/or one or more complications from type 2 diabetes, or treating obesity or overweight, and 

3) the state of the prior art; 5) the level of predictability in the art; 
Regarding the encompassed protein and peptide agents, protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein (such as TNF or a cytokine)  As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence-based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cell (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine residing at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive
functional assays, the sheer number and diversity of missense mutations that are possible for proteins means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where 
	Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03).'' 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the 
Treatment of diseases like obesity and overweight, and the complications of type 2 diabetes are extremely unpredictable. For example, May et al (Ther Adv Endocrinol Metab, 2020, Vol. 11: 1–19) teaches that even today there are challenges to treating obesity. There are individual considerations based on comorbidities, concomitant medication, and specific drug properties like lipophilicity and metabolism (see e.g. abstract). Overall, there are many uncertainties in the field of treating obese patients (see e.g. page 14). Even type 2 diabetes, for which treatment modalities are available, according to Sena et al (EPMA Journal (2010) 1:138–163), although several classes of anti-diabetic drugs are available, achieving and maintaining long-term glycemic control is often challenging, and many current agents have treatment-limiting side effects. So, a significant need for novel therapeutic approaches remains (see e.g. page 149). This unpredictability of treatment for obesity, overweight, and type 2 diabetes combined with the unpredictability with identifying a combination of agents from two very vast genera of compounds, would result in undue experimentation to practice the claimed method. 

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples; 
Examples in the specification demonstrate administration of agents to mice. Example 1 demonstrates recombinant MIC-1 administration sustained weight loss accompanied by a decrease in food intake. Administration of recombinant MIC-1 with recombinant leptin in Example 2 showed increased weight loss compared to MIC-1 or leptin alone. In Example 3, this increased weight loss was sustained in the mice when the mice were infused with MIC-1 plus leptin. Example 5 showed similar weight loss in mice with a mutant leptin that prevented normal leptin signaling. There are no examples showing administration to any subject with diabetes or any other disorder, and no demonstration of any agent beyond the recombinant MIC-1 and recombinant leptin proteins. Therefore, one of skill in the art 
In conclusion, the claimed invention does not provide enablement for the entire scope of the claimed method. Thus, for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Applicant’s Arguments
Applicant argues:
1. MIC-1 has been linked to diabetes and insulin resistance. MIC-1 has been shown to improve insulin sensitivity under both normal chow diet and high fat diet. The mice have improved glucose tolerance. Reducing weight is a known initial goal of diabetes treatment, and this is why Metformin is often prescribed to diabetes patients. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. First, the applicability of a drug that is not claimed in the instant invention is not relevant to whether administration of the claimed compounds will treat a disease. Therefore, the analogy to Metformin is not relevant to determining the enablement of MIC-1 agents and Leptin agents. 
Second, the fact that a particular protein is linked with appearance of a disease state does not enable treatment with a compound. The link does not establish that any given compound targeting or inducing certain effectors will actually have an effect on ameliorating or preventing disease types. 
Third, there are no examples showing administration to any subject with diabetes or administration that prevents diabetes, and no demonstration of administration of any agent beyond the recombinant MIC-1 and recombinant leptin proteins administered in the Examples to non-diabetic mice. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/7/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645